UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2146


RONALD I. PAUL,

                  Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF TRANSPORTATION; PAUL D. DE
HOLCZER, individually and as a partner of the law firm of
Moses, Koon & Brackett, PC; G. L. BUCKLES, as Personal
Representative of the Estate of Keith J. Buckles and G. L.
Buckles   individually    personal  representative   Keith   J.
Buckles; MICHAEL H. QUINN, Individually and as senior lawyer
of Quinn Law Firm, LLC; J. CHARLES ORMOND, JR., individually
and as partner of the Law Firm of Holler, Dennis, Corbett,
Ormond, Plante & Garner; OSCAR K. RUCKER, in his individual
capacity   as   Director,    Rights of   Way   South   Carolina
Department of Transportation; MACIE M. GRESHAM, in her
individual capacity as Eastern Region Right of Way Program
Manager South Carolina Department of Transportation; NATALIE
J. MOORE, in her individual capacity as Assistant Chief
Counsel, South Carolina Department of Transportation; LIENE
A. BUCKLES, as Personal Representative of the Estate of G.L.
Buckles individually and Liene A. Buckles individually;
REGINALD I. LLOYD, in his individual capacity as Circuit
Court Judge, Richland County Court of Common Pleas 5th
Circuit,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:13-cv-01852-CMC)


Submitted:   February 27, 2015              Decided:   April 8, 2015
Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald I. Paul, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Ronald I. Paul appeals the district court’s orders adopting

the   magistrate      judge’s    recommendation       and   dismissing     his    42

U.S.C. § 1983 (2012) action without prejudice, and denying his

motion to reconsider and amend.              We have reviewed the record and

find no reversible error.

      Accordingly,      we    affirm    for    the    reasons   stated    by     the

district court.        Paul v. S.C. Dep’t of Transp., No. 3:13-cv-

01852-CMC (D.S.C. Oct. 8 & 22, 2014).                We deny Paul’s motion for

summary reversal.        We dispense with oral argument because the

facts   and   legal    contentions      are    adequately    presented     in    the

materials     before   this     court   and    argument     would   not   aid    the

decisional process.

                                                                          AFFIRMED




                                         3